Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 1/29/2021: 
Claims 12-27 are pending in the current application. Claims 12-22 are amended, Claims 17-18 and 21 remain withdrawn without traverse. Claims 23-27 are new. 
The rejections under 35 USC 112 has been overcome in light of the amendment.
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Interpretation
Claim 25 reads “said another flow guide is a second bipolar plate”. This is interpreted as the said first component is a membrane electrode assembly or a second bipolar plate. Examiner recommends clarifying claim 25 to read that the first component is another component which is a second bipolar plate. It is unclear within the disclosure how the fuel cell would operate when flow guide is also a bipolar plate, as the reactants would be limited between two bipolar plates. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13, 15, 19, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama et al. (US 2016/0072136).
Regarding claim 12, Kageyama teaches a fuel cell comprising: 
2/2
	a first component, or membrane electrode assembly (MEA) 1 opposite from a first face of the flow guide 2 (Fig. 2B), configured to allow a first fluid, or cathode gas (P25) to flow from a first manifold H1 to a second manifold H6 and through a first reactive zone GC disposed between the first face of the flow guide 2 and said first component 1 (P22-27; Fig. 2); 
a first peripheral seal 11 disposed between the first face of the flow guide and the first component; 
a first intermediate seal 12 disposed between the first face of the flow guide and the first component, the first intermediate seal 12 being encircled by the first peripheral seal 11 and encircling the first reactive zone GC (P34; Fig. 2); 
a second component, or another membrane electrode assembly (MEA) 1, opposite from a second face of the flow guide 2/2 and configured to allow a second fluid, or anode gas, to flow from a third manifold H4 to a fourth manifold H3 and through a second reactive zone GA between the second face of the flow guide and said second component 1 (P22-27; Fig. 2); and 
a first fluid flow circuit Q provided between the first intermediate seal 12 and the first peripheral seal 11 between fifth 23/22/21 and sixth 23/22/21 manifolds being separated from the first to fourth manifolds by said first intermediate seal 12, 
wherein the first, second, third and fourth manifolds are encircled by the first intermediate seal 12, and 
wherein the fuel cell is configured to convey a fluid, or air, along the first face of the flow guide and entirely outside of a periphery of the first intermediate seal 12, between said fifth 23/22/21 and sixth manifolds 23/22/21  in said first fluid flow circuit Q (P35; Fig. 2)
claim 13, Kageyama teaches said first component is a membrane electrode assembly 1 (P34). 
Regarding claim 15, Kageyama teaches a second peripheral seal 11 disposed vertically relative to the first peripheral seal 11 and disposed between the flow guide 2/2 and the second component 1; 
a second intermediate seal 12 disposed vertically relative to the first intermediate seal 12 and disposed between the flow guide and the second component, the second intermediate seal being encircled by the second peripheral seal and encircling the first reactive zone GC (Fig. 2B); and 
a second fluid flow circuit being provided between the second intermediate seal and the second peripheral seal between seventh 21/22/23 and eighth manifolds 21/22/23,
wherein the cell is configured to convey a fluid between said seventh and eighth manifolds in said second fluid flow circuit (Fig. 2B). 
Regarding claim 19, Kageyama teaches said first fluid flow circuit is filled with air (P46) and water, which may leak into the flow circuit as priority is given to improving air flow rather than preventing flow of condensed water (P49). 
Regarding claim 23, Kageyama teaches the flow guide is a bipolar separator plate 2 (P22). 
Regarding claim 24, Kageyama teaches said flow guide is a bipolar plate formed by two sheets, or separators 2/2 connected together and the first face is an outer face of one of the two sheets (P24-26; Fig. 2).
Regarding claim 25, Kageyama teaches said flow guide is a first bipolar plate and first component is a membrane electrode assembly
claim 26, Kageyama teaches said first flow guide circuit includes first flow channels delimited by first walls, defined by the intermediate seal 12 extending in a lengthwise direction of the flow guide (Fig. 2). 
Regarding claim 27, Kageyama teaches said first reactive zone includes second flow channels delimited by second walls configured to allow the first fluid to flow from the first manifold H1 to the second manifold H6, and the first walls are parallel to the second walls (P25-27; Fig. 2A/2B). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wakahoi et al. (US 2006/0110651) in view of Niezelski et al. (US 2010/0279208).
Regarding claim 12, Wakahoi teaches a fuel cell comprising; 
A flow guide, or reactant flow guide on a face of a membrane electrode assembly 18+16 (Fig. 2); 
a first component 84 opposite from a first face of the flow guide 18a (Fig. 1), configured to allow a first fluid, or fuel H2 to flow from a first manifold 54a to a second manifold 55b (P37; Fig. 1.4) and through a first reactive zone, of fuel gas flow field 50 disposed between the first face of the flow guide 18a and said first component (Fig. 1), 
a first peripheral seal, or outer protrusion 60 disposed between the first face of the flow guide and the first component, 
62 disposed between the first face of the flow guide and the first component, the first intermediate seal 62 being encircled by the first peripheral seal 60 and encircling the first reactive zone 50 (P40; Fig. 4)
a second component 82 opposite from a second face of the flow guide 16a configured to allow a second fluid, or oxygen containing gas, to flow from a third manifold 32a to fourth manifold 34b (P49; Fig. 1) and through a second reactive zone, or oxygen-containing gad flow field 26 between the second face of the flow guide 16a and said second component 82 (P49; Fig. 1-2); 
and wherein the first, second, third and fourth manifold 54a/54b/32a/32b are encircled by the first intermediate seal 62 (Fig. 1. 4. 7). 
Wakahoi fails to teach a first fluid flow circuit provided between the first intermediate seal and the first peripheral seal between fifth and sixth manifolds by said first intermediate seal and the fuel cell conveys a fluid along the first face of the flow guide and entirely outside a periphery of said intermediate seal, between said fifth and sixth manifolds in first fluid flow circuit; however, Niezelski, in a similar field of endeavor related to fuel cells and flow guides, teaches that a large problem associated with fuel cells is leakage, or the escape of reactants from flow fields (P3). 
Niezelski teaches to overcome this problem that a channel located between gaskets extending between manifolds can be used to prevent intermixing and leakage (P20-26). Niezelski teaches an example of this circuit where a coolant is used as a sealant liquid, in a channel located between a gasket around a reactive area and the periphery of a plate, extending between two manifolds, which can capture escaped reactant gas (P27-30; Fig. 4).   
62 and the first peripheral seal 60 between a fifth and sixth manifold, the fifth and sixth manifold being separated from the first to fourth manifolds by said first intermediate seal, as to be outside of the reactant zone and catch the leakage, as taught by Niezelski, and the fuel cell conveys a fluid, or sealant fluid along the first face of the flow guide and entirely outside a periphery of said intermediate seal, between said fifth and sixth manifolds in first fluid flow circuit to prevent intermixing of reactant gases and leakage. 
Regarding claim 13, modified Wakahoi teaches the first component is a membrane electrode assembly, of MEA (P45). 
Regarding claim 14, modified Wakahoi teaches said first component is a membrane electrode assembly (P36) including a proton-exchange membrane 82/84/86 positioned between the intermediate and peripheral seal (Fig. 2), further comprising a membrane 82 traversing said proton-exchange membrane and that the membrane is perfluorosulfonic acid with water (P44). 
Regarding claim 15, modified Wakahoi teaches a second peripheral seal 40 disposed vertically relative to the first peripheral seal 60 and disposed between the flow guide and the second component 82; 	
a second intermediate seal 40a disposed vertically relative to the first intermediate seal 62 and disposed between the flow guide and the second component, the second intermediate seal being encircled by the second peripheral seal and encircling the first reactive zone (Fig. 1). 
Modified Wakahoi in view of Niezelski teaches including an inlet and outlet manifold, forming a channel along the peripheral of each plate, between gaskets, to catch leakage and 
Regarding claim 16, modified Wakahoi in view of Niezelski teaches the cell is configured to convey different fluids in said first fluid flow circuit and in said second fluid flow circuit, or the first fluid flow circuit would convey the seal fluid and the leakage of the fluid not intended for the first reaction zone, and the second fluid flow circuit would convey the seal fluid and the leakage of the fluid not intended for the second reaction zone (P23-30). 
Regarding claim 20, Wakahoi teaches coolant in a third fluid flow circuit traversing the first reaction zone (P52). Modified Wakahoi in view of Niezelski teaches the first fluid flow circuit can use coolant water as the seal fluid where Niezelski teaches that the first fluid flow circuit can be connected to the a third fluid flow circuit traversing the reaction zone (P23-26).Thus, it would have been obvious to a skilled artisan to connect the first fluid flow circuit to the third fluid flow circuit traversing the reaction zone.
Regarding claim 22, modified Wakahoi in view of Niezelski teaches a pump is configured to convey a fluid between said fifth and sixth manifolds in said first fluid flow circuit (P29). 
Response to Arguments
Applicant’s arguments are directed to the amended claims, which are addressed above, in full, in the new rejection. 
Conclusion

Keyser (US 2011/0195346) teaches a seal flow channel along the periphery of plates of a fuel cell. 
Ballantine et al. (US 8420256) teaches controlling leakage of a flow plate using a flow channel along a periphery of a flow plate, connecting a periphery flow channel to a flow channel within the reaction zone, where different fluids are within different leakage flow channels. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729